DETAILED ACTION
	This is the second office action on the merits of the instant application, and is in response to Applicant’s amendment and remarks filed November 7, 2022, wherein claims 1, 3, 5-6, 8, 10, 12-13, 15, 17 and 19-20 are amended.  Claims 1-20 remain in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara (US 2019/0266741 A1) in view of Castorena Martinez (US 2019/0219697 A1) and Che et al. (US 2021/0048530 A1).	
Uehara teaches, according to claim 1, a computer implemented method (Uehara para. [0029], “The modules 220 and 230 are, for example, computer-readable instructions that when executed by the processor 110 cause the processor 110 to perform the various functions disclosed herein.”) comprising: 
obtaining a LiDAR dataset generated by a LiDAR system, the LiDAR dataset defining a plurality of point clouds associated with a plurality of laser emitters of the LiDAR system (Uehara para. [0004], “For example, in one approach, a LiDAR emits a pulse of light to scan the field of view within the surrounding environment. The LiDAR generates a point cloud from detected reflections of the pulse on objects and surfaces within the field of view.”).
Uehara does not expressly teach, where Castorena Martinez teaches, processing, for each laser emitter of the plurality of laser emitters, a point cloud of the plurality of point clouds associated with that laser emitter by: determining, for each point in the point cloud, based on a gradient of intensity at that point, whether that point corresponds to a gradient edge point; and determining, based on intensities of points in an interior segment of points between at least one candidate pair of gradient edge points and intensities of points in exterior segments of points outside the at least one candidate pair of gradient edge points, whether the at least one candidate pair of gradient edge points corresponds to a road marking edge; aggregating, from the processing of the plurality of point clouds, candidate pairs of gradient edge points determined to correspond to road marking edges (Castorena Martinez, at least para. [0034], “Matching pruned and gradient-detected LIDAR edge data[Dx].sub.n 402 to map data can be faster and more accurate than matching raw LIDAR intensity data 300 to map data.”; para. [0035], “Then, LIDAR intensity images [x.sup.ϕ] 300 are transformed into LIDAR gradient images [Dx.sup.ϕ] 400 by processing according to equation 2, as discussed in relation to FIG. 4. Note that each LIDAR gradient image [Dx.sup.ϕ] 400 includes two gradient images ([D.sub.xx].sub.n, [D.sub.yx].sub.n). The LIDAR gradient images [Dx.sup.ϕ] 400 are combined to form a fused gradient magnitude LIDAR edge image [{circumflex over (D)}x] 504…”; para. [0040], “Uncalibrated LIDAR sensors 202, 204, 206, 208 can produce a LIDAR intensity image 616 having LIDAR data points 618 with location values having a relative accuracy of greater than 10 cm in x, y, and z dimensions, as discussed above, but do not locate vehicle 110 reliably within 10 cm with respect to real world coordinates. LIDAR gradient image 620 includes LIDAR gradient data points 622 based on ground-plane pruned and gradient-detected uncalibrated LIDAR intensity data points 618 as discussed above in relation to FIGS. 3-5. LIDAR gradient data points 622 can be combined with map data 602 points using a matching algorithm to locate vehicle 110 to within 10 cm accuracy based on techniques described below in relation to FIGS. 7 and 8.”); and using the candidate pairs of gradient edge points determined to correspond to the road marking edges to at least one of generate a map including the road marking edges, facilitate at least one autonomous driving operation of an autonomous vehicle (Uehara, at least para. [0010], “FIG. 1 illustrates one embodiment of a vehicle within which systems and methods disclosed herein may be implemented.”), or any combination thereof.
It would have been obvious to incorporate the teaching of Castorena Martinez into the system of Uehara for the purpose of refining the determination of environmental objects in order to more finely ascertain the vehicle’s positioning in the environment, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Uehara and Castorena Martinez further do not expressly teach, as Che et al. teaches, in a LIDAR-based system, whether a point corresponds to a gradient edge point, based on a gradient of intensity at that point for a pair of neighboring points (Che et al., at least para. [0075], “In some embodiments, the one or more intersection edges intersect two or more smooth surfaces. In some embodiments, the operation of detecting one or more intersection edges is independent of a normal vector at each point of the scan grid pattern. In some embodiments, the operation of detecting one or more intersection edges comprises: generating a triangular mesh around a point, which is not a silhouette edge point, of the scan grid pattern with neighbor points forming shared edges between triangles of the triangular mesh; and computing normal gradient across each shared edge to determine whether the point is lying on an intersection edge of a smooth surface.”).  It would have been obvious to incorporate the teaching of Che et al. into the system of Uehara and Castorena Martinez for the purpose of refining the determination of edge points in order to more finely ascertain the vehicle’s positioning in the environment, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 2, processing, for each laser emitter of the plurality of laser emitters, the point cloud of the plurality of point clouds associated with that laser emitter further includes: sorting points of the point cloud based on at least one of azimuth angles associated with the points, times associated with the points, or any combination thereof (Uehara, at least para. [0051], “Thus, the detection module 230 may generate a mapping of the similarities between different points in order to characterize the edge points in a particular region and infer therefrom whether the edge points belong to a same edge. The similarity is indicative of whether the edge points are part of the same edge, because points along the same edge generally reflect light in a similar manner as a function of being a part of a same surface with a same reflectivity, angle to the LiDAR sensor 124, and other shared characteristics.”).
Regarding claim 3, determining, for each point in the point cloud, based on the gradient of intensity at that point, whether that point corresponds to a gradient edge point further includes: determining, based on the gradient of intensity at that point for a pair of neighboring points in the point cloud including that point and another point and a relative difference in intensity between the pair of neighboring points, whether that point corresponds to a gradient edge point (Uehara, at least para. [0037], “Accordingly, the detection module 230 initially scans the point cloud data 250 to identify points having edge characteristics. As previously mentioned, the edge characteristics include, in one embodiment, pixels with a dual-return effect. Consider FIG. 4, which illustrates a graph 400 of point characteristics (i.e., intensity signature or profile) of a single point in the point cloud 250. The graph 400 illustrates time along the x-axis and intensity of a detected signal along the y-axis. Thus, a first detected signal 410 represents a reflection from a first object or surface while a second detected signal 420 represents a reflection from a second object or surface of the same pulse of light that was emitted by the LiDAR 124.”).
Regarding claim 4, determining whether the at least one candidate pair of gradient edge points corresponds to a road marking edge is based on at least one of the following parameters: an angular arc of the interior segment of points, a Euclidean distance of the interior segment of points, a maximum distance between consecutive points in the interior segment of points, a minimum intensity of the points in the interior segment of points, a ratio of the minimum intensity of the points in the interior segment of points to a maximum intensity of the points in the interior segment of points, a difference between a mean interior intensity of the interior segment of points and a mean exterior intensity of the exterior segments of points, a standard deviation of the interior segment of points, or any combination thereof (Uehara, at least para. [0038], “It should be appreciated that the first signal 410 generally correlates with an object that is closer than the second signal 420. This is because pulses detected by the detector 310, generally reflect a time-of-flight or round-trip time from when the pulse was originally emitted, reflected from an object/surface, and then detected at the LiDAR 124. Accordingly, pulses that occur subsequently in time to a first pulse can be inferred to have reflected from an object/surface that is further from an object/surface from which the first pulse reflected. Moreover, while objects that are further from the source of the emitted light may exhibit a decrease in amplitude when detected, the detected amplitude/intensity of a reflected signal is generally conditioned on several aspects such as surface characteristics, angles, atmospheric conditions, and so on. Thus, the amplitude/intensity and/or general waveform (e.g., frequency/phase) of the detected signal in relation to the emitted signal can be indicative of a surface/object from which the light reflected. Accordingly, the edge detection system 170 can use this point characteristic when determining whether two points are related (e.g., part of a same edge) as will be discussed subsequently. As an additional note, while FIG. 4 illustrates an intensity profile with two returns for a pixel, in further aspects, a pixel can exhibit three or more returns. Thus, while the discussion generally focuses on the dual-return effect, the noted aspects are extendable to pixels exhibiting three or more returns within an intensity profile.”).
Regarding claim 6, each LiDAR point cloud of the plurality of LiDAR point clouds corresponds to a single 360 degree sweep of the LiDAR system (Uehara, at least para. [0065], “In one or more arrangements, the one or more data stores 115 can include map data 116. The map data 116 can include maps of one or more geographic areas. In some instances, the map data 116 can include information or data on roads, traffic control devices, road markings, structures, features, and/or landmarks in the one or more geographic areas. The map data 116 can be in any suitable form. In some instances, the map data 116 can include aerial views of an area. In some instances, the map data 116 can include ground views of an area, including 360-degree ground views. The map data 116 can include measurements, dimensions, distances, and/or information for one or more items included in the map data 116 and/or relative to other items included in the map data 116. The map data 116 can include a digital map with information about road geometry. The map data 116 can be high quality and/or highly detailed.”).
Regarding claim 7, the method further comprises localizing, based on the candidate pairs of gradient edge points determined to correspond to the road marking edges, the autonomous vehicle in a 3D LiDAR map of a geographic area in which the autonomous vehicle is located (Uehara, at least para. [0065], “In one or more arrangements, the one or more data stores 115 can include map data 116. The map data 116 can include maps of one or more geographic areas. In some instances, the map data 116 can include information or data on roads, traffic control devices, road markings, structures, features, and/or landmarks in the one or more geographic areas. The map data 116 can be in any suitable form. In some instances, the map data 116 can include aerial views of an area. In some instances, the map data 116 can include ground views of an area, including 360-degree ground views. The map data 116 can include measurements, dimensions, distances, and/or information for one or more items included in the map data 116 and/or relative to other items included in the map data 116. The map data 116 can include a digital map with information about road geometry. The map data 116 can be high quality and/or highly detailed.”).

Uehara teaches, according to claim 8, a system comprising: one or more processors programmed and/or configured (Uehara para. [0029], “The modules 220 and 230 are, for example, computer-readable instructions that when executed by the processor 110 cause the processor 110 to perform the various functions disclosed herein.”) to: obtain a LiDAR dataset generated by a LiDAR system, the LiDAR dataset defining a plurality of point clouds associated with a plurality of laser emitters of the LiDAR system (Uehara para. [0004], “For example, in one approach, a LiDAR emits a pulse of light to scan the field of view within the surrounding environment. The LiDAR generates a point cloud from detected reflections of the pulse on objects and surfaces within the field of view.”).
Uehara does not expressly teach, where Castorena Martinez teaches, to process, for each laser emitter of the plurality of laser emitters, a point cloud of the plurality of point clouds associated with that laser emitter by: determining, for each point in the point cloud, based on a gradient of intensity at that point, whether that point corresponds to a gradient edge point; and determining, based on intensities of points in an interior segment of points between at least one candidate pair of gradient edge points and intensities of points in exterior segments of points outside the at least one candidate pair of gradient edge points, whether the at least one candidate pair of gradient edge points corresponds to a road marking edge; aggregate, from the processing of the plurality of point clouds, candidate pairs of gradient edge points determined to correspond to road marking edges (Castorena Martinez, at least para. [0034], “Matching pruned and gradient-detected LIDAR edge data[Dx].sub.n 402 to map data can be faster and more accurate than matching raw LIDAR intensity data 300 to map data.”; para. [0035], “Then, LIDAR intensity images [x.sup.ϕ] 300 are transformed into LIDAR gradient images [Dx.sup.ϕ] 400 by processing according to equation 2, as discussed in relation to FIG. 4. Note that each LIDAR gradient image [Dx.sup.ϕ] 400 includes two gradient images ([D.sub.xx].sub.n, [D.sub.yx].sub.n). The LIDAR gradient images [Dx.sup.ϕ] 400 are combined to form a fused gradient magnitude LIDAR edge image [{circumflex over (D)}x] 504…”; para. [0040], “Uncalibrated LIDAR sensors 202, 204, 206, 208 can produce a LIDAR intensity image 616 having LIDAR data points 618 with location values having a relative accuracy of greater than 10 cm in x, y, and z dimensions, as discussed above, but do not locate vehicle 110 reliably within 10 cm with respect to real world coordinates. LIDAR gradient image 620 includes LIDAR gradient data points 622 based on ground-plane pruned and gradient-detected uncalibrated LIDAR intensity data points 618 as discussed above in relation to FIGS. 3-5. LIDAR gradient data points 622 can be combined with map data 602 points using a matching algorithm to locate vehicle 110 to within 10 cm accuracy based on techniques described below in relation to FIGS. 7 and 8.”); and use the candidate pairs of gradient edge points determined to correspond to the road marking edges to at least one of generate a map including the road marking edges, facilitate at least one autonomous driving operation of an autonomous vehicle (Castorena Martinez, at least para. [0026], “The vehicle 110 is generally a land-based autonomous vehicle 110…”), or any combination thereof.
It would have been obvious to incorporate the teaching of Castorena Martinez into the system of Uehara for the purpose of refining the determination of environmental objects in order to more finely ascertain the vehicle’s positioning in the environment, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Uehara and Castorena Martinez further do not expressly teach, as Che et al. teaches, in a LIDAR-based system, whether a point corresponds to a gradient edge point, based on a gradient of intensity at that point for a pair of neighboring points (Che et al., at least para. [0075], “In some embodiments, the one or more intersection edges intersect two or more smooth surfaces. In some embodiments, the operation of detecting one or more intersection edges is independent of a normal vector at each point of the scan grid pattern. In some embodiments, the operation of detecting one or more intersection edges comprises: generating a triangular mesh around a point, which is not a silhouette edge point, of the scan grid pattern with neighbor points forming shared edges between triangles of the triangular mesh; and computing normal gradient across each shared edge to determine whether the point is lying on an intersection edge of a smooth surface.”).  It would have been obvious to incorporate the teaching of Che et al. into the system of Uehara and Castorena Martinez for the purpose of refining the determination of edge points in order to more finely ascertain the vehicle’s positioning in the environment, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 9, the one or more processors are further programmed and/or configured to process, for each laser emitter of the plurality of laser emitters, the point cloud of the plurality of point clouds associated with that laser emitter by: sorting points of the point cloud based on at least one of azimuth angles associated with the points, times associated with the points, or any combination thereof (Uehara, at least para. [0051], “Thus, the detection module 230 may generate a mapping of the similarities between different points in order to characterize the edge points in a particular region and infer therefrom whether the edge points belong to a same edge. The similarity is indicative of whether the edge points are part of the same edge, because points along the same edge generally reflect light in a similar manner as a function of being a part of a same surface with a same reflectivity, angle to the LiDAR sensor 124, and other shared characteristics.”).
Regarding claim 10, determining, for each point in the point cloud, based on the gradient of intensity at that point, whether that point corresponds to a gradient edge point further includes: determining, based on the gradient of intensity at that point for a pair of neighboring points in the point cloud including that point and another point and a relative difference in intensity between the pair of neighboring points, whether that point corresponds to a gradient edge point (Uehara, at least para. [0037], “Accordingly, the detection module 230 initially scans the point cloud data 250 to identify points having edge characteristics. As previously mentioned, the edge characteristics include, in one embodiment, pixels with a dual-return effect. Consider FIG. 4, which illustrates a graph 400 of point characteristics (i.e., intensity signature or profile) of a single point in the point cloud 250. The graph 400 illustrates time along the x-axis and intensity of a detected signal along the y-axis. Thus, a first detected signal 410 represents a reflection from a first object or surface while a second detected signal 420 represents a reflection from a second object or surface of the same pulse of light that was emitted by the LiDAR 124.”).
Regarding claim 11, determining whether the at least one candidate pair of gradient edge points corresponds to a road marking edge is based on at least one of the following parameters: an angular arc of the interior segment of points, a Euclidean distance of the interior segment of points, a maximum distance between consecutive points in the interior segment of points, a minimum intensity of the points in the interior segment of points, a ratio of the minimum intensity of the points in the interior segment of points to a maximum intensity of the points in the interior segment of points, a difference between a mean interior intensity of the interior segment of points and a mean exterior intensity of the exterior segments of points, a standard deviation of the interior segment of points, or any combination thereof (Uehara, at least para. [0038], “It should be appreciated that the first signal 410 generally correlates with an object that is closer than the second signal 420. This is because pulses detected by the detector 310, generally reflect a time-of-flight or round-trip time from when the pulse was originally emitted, reflected from an object/surface, and then detected at the LiDAR 124. Accordingly, pulses that occur subsequently in time to a first pulse can be inferred to have reflected from an object/surface that is further from an object/surface from which the first pulse reflected. Moreover, while objects that are further from the source of the emitted light may exhibit a decrease in amplitude when detected, the detected amplitude/intensity of a reflected signal is generally conditioned on several aspects such as surface characteristics, angles, atmospheric conditions, and so on. Thus, the amplitude/intensity and/or general waveform (e.g., frequency/phase) of the detected signal in relation to the emitted signal can be indicative of a surface/object from which the light reflected. Accordingly, the edge detection system 170 can use this point characteristic when determining whether two points are related (e.g., part of a same edge) as will be discussed subsequently. As an additional note, while FIG. 4 illustrates an intensity profile with two returns for a pixel, in further aspects, a pixel can exhibit three or more returns. Thus, while the discussion generally focuses on the dual-return effect, the noted aspects are extendable to pixels exhibiting three or more returns within an intensity profile.”).
Regarding claim 13, each LiDAR point cloud of the plurality of LiDAR point clouds corresponds to a single 360 degree sweep of the LiDAR system (Uehara, at least para. [0065], “In one or more arrangements, the one or more data stores 115 can include map data 116. The map data 116 can include maps of one or more geographic areas. In some instances, the map data 116 can include information or data on roads, traffic control devices, road markings, structures, features, and/or landmarks in the one or more geographic areas. The map data 116 can be in any suitable form. In some instances, the map data 116 can include aerial views of an area. In some instances, the map data 116 can include ground views of an area, including 360-degree ground views. The map data 116 can include measurements, dimensions, distances, and/or information for one or more items included in the map data 116 and/or relative to other items included in the map data 116. The map data 116 can include a digital map with information about road geometry. The map data 116 can be high quality and/or highly detailed.”).
Regarding claim 14, the one or more processors are further programmed and/or configured to: localize, based on the candidate pairs of gradient edge points determined to correspond to the road marking edges, the autonomous vehicle in a 3D LiDAR map of a geographic area in which the autonomous vehicle is located (Uehara, at least para. [0065], “In one or more arrangements, the one or more data stores 115 can include map data 116. The map data 116 can include maps of one or more geographic areas. In some instances, the map data 116 can include information or data on roads, traffic control devices, road markings, structures, features, and/or landmarks in the one or more geographic areas. The map data 116 can be in any suitable form. In some instances, the map data 116 can include aerial views of an area. In some instances, the map data 116 can include ground views of an area, including 360-degree ground views. The map data 116 can include measurements, dimensions, distances, and/or information for one or more items included in the map data 116 and/or relative to other items included in the map data 116. The map data 116 can include a digital map with information about road geometry. The map data 116 can be high quality and/or highly detailed.”).

Uehara teaches, according to claim 15, an autonomous vehicle (Uehara, at least para. [0010], “FIG. 1 illustrates one embodiment of a vehicle within which systems and methods disclosed herein may be implemented.”) comprising: 
a LiDAR system configured to generate a LiDAR dataset, the LiDAR dataset defining a plurality of point clouds associated with a plurality of laser emitters of the LiDAR system (Uehara para. [0004], “For example, in one approach, a LiDAR emits a pulse of light to scan the field of view within the surrounding environment. The LiDAR generates a point cloud from detected reflections of the pulse on objects and surfaces within the field of view.”); and a computing device programmed and/or configured to: obtain a LiDAR dataset generated by a LiDAR system, the LiDAR dataset defining a plurality of point clouds associated with a plurality of laser emitters of the LiDAR system (Uehara para. [0004], “For example, in one approach, a LiDAR emits a pulse of light to scan the field of view within the surrounding environment. The LiDAR generates a point cloud from detected reflections of the pulse on objects and surfaces within the field of view.”); and localize, based on the candidate pairs of gradient edge points determined to correspond to the road marking edges, the autonomous vehicle in a 3D LiDAR map of a geographic area in which the autonomous vehicle is located (Uehara, at least para. [0065], “In one or more arrangements, the one or more data stores 115 can include map data 116. The map data 116 can include maps of one or more geographic areas. In some instances, the map data 116 can include information or data on roads, traffic control devices, road markings, structures, features, and/or landmarks in the one or more geographic areas. The map data 116 can be in any suitable form. In some instances, the map data 116 can include aerial views of an area. In some instances, the map data 116 can include ground views of an area, including 360-degree ground views. The map data 116 can include measurements, dimensions, distances, and/or information for one or more items included in the map data 116 and/or relative to other items included in the map data 116. The map data 116 can include a digital map with information about road geometry. The map data 116 can be high quality and/or highly detailed.”).
Uehara does not expressly teach, where Castorena Martinez teaches, to process, for each laser emitter of the plurality of laser emitters, a point cloud of the plurality of point clouds associated with that laser emitter by: determining, for each point in the point cloud, based on a gradient of intensity at that point, whether that point corresponds to a gradient edge point; and determining, based on intensities of points in an interior segment of points between at least one candidate pair of gradient edge points and intensities of points in exterior segments of points outside the at least one candidate pair of gradient edge points, whether the at least one candidate pair of gradient edge points corresponds to a road marking edge; aggregate, from the processing of the plurality of point clouds, candidate pairs of gradient edge points determined to correspond to road marking edges (Castorena Martinez, at least para. [0034], “Matching pruned and gradient-detected LIDAR edge data[Dx].sub.n 402 to map data can be faster and more accurate than matching raw LIDAR intensity data 300 to map data.”; para. [0035], “Then, LIDAR intensity images [x.sup.ϕ] 300 are transformed into LIDAR gradient images [Dx.sup.ϕ] 400 by processing according to equation 2, as discussed in relation to FIG. 4. Note that each LIDAR gradient image [Dx.sup.ϕ] 400 includes two gradient images ([D.sub.xx].sub.n, [D.sub.yx].sub.n). The LIDAR gradient images [Dx.sup.ϕ] 400 are combined to form a fused gradient magnitude LIDAR edge image [{circumflex over (D)}x] 504…”; para. [0040], “Uncalibrated LIDAR sensors 202, 204, 206, 208 can produce a LIDAR intensity image 616 having LIDAR data points 618 with location values having a relative accuracy of greater than 10 cm in x, y, and z dimensions, as discussed above, but do not locate vehicle 110 reliably within 10 cm with respect to real world coordinates. LIDAR gradient image 620 includes LIDAR gradient data points 622 based on ground-plane pruned and gradient-detected uncalibrated LIDAR intensity data points 618 as discussed above in relation to FIGS. 3-5. LIDAR gradient data points 622 can be combined with map data 602 points using a matching algorithm to locate vehicle 110 to within 10 cm accuracy based on techniques described below in relation to FIGS. 7 and 8.”).
It would have been obvious to incorporate the teaching of Castorena Martinez into the system of Uehara for the purpose of refining the determination of environmental objects in order to more finely ascertain the vehicle’s positioning in the environment, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Uehara and Castorena Martinez further do not expressly teach, as Che et al. teaches, in a LIDAR-based system, whether a point corresponds to a gradient edge point, based on a gradient of intensity at that point for a pair of neighboring points (Che et al., at least para. [0075], “In some embodiments, the one or more intersection edges intersect two or more smooth surfaces. In some embodiments, the operation of detecting one or more intersection edges is independent of a normal vector at each point of the scan grid pattern. In some embodiments, the operation of detecting one or more intersection edges comprises: generating a triangular mesh around a point, which is not a silhouette edge point, of the scan grid pattern with neighbor points forming shared edges between triangles of the triangular mesh; and computing normal gradient across each shared edge to determine whether the point is lying on an intersection edge of a smooth surface.”).  It would have been obvious to incorporate the teaching of Che et al. into the system of Uehara and Castorena Martinez for the purpose of refining the determination of edge points in order to more finely ascertain the vehicle’s positioning in the environment, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 16, the computing device is further programmed and/or configured to process, for each laser emitter of the plurality of laser emitters, the point cloud of the plurality of point clouds associated with that laser emitter by: sorting points of the point cloud based on at least one of azimuth angles associated with the points, times associated with the points, or any combination thereof (Uehara, at least para. [0051], “Thus, the detection module 230 may generate a mapping of the similarities between different points in order to characterize the edge points in a particular region and infer therefrom whether the edge points belong to a same edge. The similarity is indicative of whether the edge points are part of the same edge, because points along the same edge generally reflect light in a similar manner as a function of being a part of a same surface with a same reflectivity, angle to the LiDAR sensor 124, and other shared characteristics.”).
Regarding claim 17, determining, for each point in the point cloud, based on the gradient of intensity at that point, whether that point corresponds to a gradient edge point further includes: determining, based on the gradient of intensity at that point for a pair of neighboring points in the point cloud including that point and another point and a relative difference in intensity between the pair of neighboring points, whether that point corresponds to a gradient edge point (Uehara, at least para. [0037], “Accordingly, the detection module 230 initially scans the point cloud data 250 to identify points having edge characteristics. As previously mentioned, the edge characteristics include, in one embodiment, pixels with a dual-return effect. Consider FIG. 4, which illustrates a graph 400 of point characteristics (i.e., intensity signature or profile) of a single point in the point cloud 250. The graph 400 illustrates time along the x-axis and intensity of a detected signal along the y-axis. Thus, a first detected signal 410 represents a reflection from a first object or surface while a second detected signal 420 represents a reflection from a second object or surface of the same pulse of light that was emitted by the LiDAR 124.”).
Regarding claim 18, determining whether the at least one candidate pair of gradient edge points corresponds to a road marking edge is based on at least one of the following parameters: an angular arc of the interior segment of points, a Euclidean distance of the interior segment of points, a maximum distance between consecutive points in the interior segment of points, a minimum intensity of the points in the interior segment of points, a ratio of the minimum intensity of the points in the interior segment of points to a maximum intensity of the points in the interior segment of points, a difference between a mean interior intensity of the interior segment of points and a mean exterior intensity of the exterior segments of points, a standard deviation of the interior segment of points, or any combination thereof (Uehara, at least para. [0038], “It should be appreciated that the first signal 410 generally correlates with an object that is closer than the second signal 420. This is because pulses detected by the detector 310, generally reflect a time-of-flight or round-trip time from when the pulse was originally emitted, reflected from an object/surface, and then detected at the LiDAR 124. Accordingly, pulses that occur subsequently in time to a first pulse can be inferred to have reflected from an object/surface that is further from an object/surface from which the first pulse reflected. Moreover, while objects that are further from the source of the emitted light may exhibit a decrease in amplitude when detected, the detected amplitude/intensity of a reflected signal is generally conditioned on several aspects such as surface characteristics, angles, atmospheric conditions, and so on. Thus, the amplitude/intensity and/or general waveform (e.g., frequency/phase) of the detected signal in relation to the emitted signal can be indicative of a surface/object from which the light reflected. Accordingly, the edge detection system 170 can use this point characteristic when determining whether two points are related (e.g., part of a same edge) as will be discussed subsequently. As an additional note, while FIG. 4 illustrates an intensity profile with two returns for a pixel, in further aspects, a pixel can exhibit three or more returns. Thus, while the discussion generally focuses on the dual-return effect, the noted aspects are extendable to pixels exhibiting three or more returns within an intensity profile.”).
Regarding claim 20, each LiDAR point cloud of the plurality of LiDAR point clouds corresponds to a single 360 degree sweep of the LiDAR system (Uehara, at least para. [0065], “In one or more arrangements, the one or more data stores 115 can include map data 116. The map data 116 can include maps of one or more geographic areas. In some instances, the map data 116 can include information or data on roads, traffic control devices, road markings, structures, features, and/or landmarks in the one or more geographic areas. The map data 116 can be in any suitable form. In some instances, the map data 116 can include aerial views of an area. In some instances, the map data 116 can include ground views of an area, including 360-degree ground views. The map data 116 can include measurements, dimensions, distances, and/or information for one or more items included in the map data 116 and/or relative to other items included in the map data 116. The map data 116 can include a digital map with information about road geometry. The map data 116 can be high quality and/or highly detailed.”).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara in view of Castorena Martinez and Che et al. as applied to claims 1, 8 and 15 above, respectively, and further in view of Liong et al. (US 2022/0122363 A1).
Regarding claim 5, Uehara et al. do not expressly teach, where Liong et al. teaches, wherein point clouds of the plurality of point clouds associated with the plurality of laser emitters are processed separately and in parallel using multithreading (Liong et al., at least para. [0029], “Multiple views of a LiDAR scan are processed in parallel, and the results are combined to generate semantic labels for clusters of points included in a LiDAR point cloud. For example, output from a Birds-eye View (BeV) neural network and output from a Range View (RV) neural network are compared and combined (i.e., “fused”) to generate a finalized set of labels. Labeled point clouds are then used to identify objects near a vehicle, e.g., for the purpose of navigation.”).
It would have been obvious to incorporate the teaching of Liong et al. into the system of Uehara et al. for the purpose of improving responsiveness of the sensor processing system to enhance vehicle maneuvering and safety, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 12, Uehara et al. do not expressly teach, where Liong et al. teaches the one or more processors are further programmed and/or configured to process point clouds of the plurality of point clouds associated with the plurality of laser emitters separately and in parallel using multithreading (Liong et al., at least para. [0029], “Multiple views of a LiDAR scan are processed in parallel, and the results are combined to generate semantic labels for clusters of points included in a LiDAR point cloud. For example, output from a Birds-eye View (BeV) neural network and output from a Range View (RV) neural network are compared and combined (i.e., “fused”) to generate a finalized set of labels. Labeled point clouds are then used to identify objects near a vehicle, e.g., for the purpose of navigation.”).	
It would have been obvious to incorporate the teaching of Liong et al. into the system of Uehara et al. for the purpose of improving responsiveness of the sensor processing system to enhance vehicle maneuvering and safety, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 19, Uehara et al. do not expressly teach, where Liong et al. teaches the one or more processors are further programmed and/or configured to process point clouds of the plurality of point clouds associated with the plurality of laser emitters separately and in parallel using multithreading (Liong et al., at least para. [0029], “Multiple views of a LiDAR scan are processed in parallel, and the results are combined to generate semantic labels for clusters of points included in a LiDAR point cloud. For example, output from a Birds-eye View (BeV) neural network and output from a Range View (RV) neural network are compared and combined (i.e., “fused”) to generate a finalized set of labels. Labeled point clouds are then used to identify objects near a vehicle, e.g., for the purpose of navigation.”). 
It would have been obvious to incorporate the teaching of Liong et al. into the system of Uehara et al. for the purpose of improving responsiveness of the sensor processing system to enhance vehicle maneuvering and safety, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15, and their depending claims, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, specifically related to the amended claim language added to claims 1, 8 and 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is (313)446-4915. The examiner can normally be reached Monday-Friday, 8 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD J WALLACE/Primary Examiner, Art Unit 3665